Exhibit 10.1

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT is made and entered into as of September 26, 2018 (this
“Agreement”) by and between Coastal Financial Corporation, a Washington
corporation (the “Company”), and CJA Private Equity Financial Restructuring
Master Fund I LP, a limited partnership formed under the laws of the Cayman
Islands (the “Investor”).

RECITALS

A.    The Investor is, as of the date hereof, the record and beneficial owner of
261,444 shares of the Company’s Class C Nonvoting Common Stock, no par value per
share (the “Non-Voting Shares”);

B.    The Company issued 64,118 of the Non-Voting Shares pursuant to that
certain Investment Agreement, dated April 13, 2012, by and between the Company
and the Investor (the “Investment Agreement”); and

C.    The Company and the Investor desire to exchange (the “Non-Voting
Exchange”) the Non-Voting Shares owned by the Investor for shares of the
Company’s voting common stock, no par value per share (the “Voting Common Stock”
and such shares of Voting Common Stock, the “Exchange Shares”), on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE I

THE CLOSING; CONDITIONS TO THE CLOSING

Section 1.1    The Closing.

(a)    The closing of the Non-Voting Exchange (the “Closing”) will take place
remotely via the electronic exchange of documents and signature pages, as the
parties may agree. The Closing shall take place on September 28, 2018; provided,
however, that the conditions set forth in Sections 1.1(c), (d) and (e) shall
have been satisfied or waived, or at such other place, time and date as shall be
agreed between the Company and the Investor. The time and date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”

(b)    Subject to the fulfillment or waiver of the conditions to the Closing in
this Section 1.1, at the Closing (i) the Company will cause the transfer agent
for the Voting Common Stock to register the Exchange Shares in the name of the
Investor and deliver reasonably satisfactory evidence of such registration to
the Investor and (ii) the Investor will deliver the certificate(s) or book-entry
shares representing the Non-Voting Shares to the Company.

(c)    The respective obligations of each of the Investor and the Company to
consummate the Non-Voting Exchange are subject to the fulfillment (or waiver by
the Company

 

1



--------------------------------------------------------------------------------

and the Investor, as applicable) prior to the Closing of the conditions that
(i) any approvals, non-objections or authorizations of all United States and
other governmental, regulatory or judicial authorities (collectively,
“Governmental Entities”) required for the consummation of the Non-Voting
Exchange shall have been obtained or made in form and substance reasonably
satisfactory to each party and shall be in full force and effect and all waiting
periods required by United States and other applicable law, if any, shall have
expired and (ii) no provision of any applicable United States or other law and
no judgment, injunction, order or decree of any Governmental Entity shall
prohibit consummation of the Non-Voting Exchange as contemplated by this
Agreement or impose material limits on the ability of any party to this
Agreement to consummate the transactions contemplated by this Agreement.

(d)    The obligation of the Investor to consummate the Non-Voting Exchange is
also subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:

(i)    (A) the representations and warranties of the Company set forth in
Article III of this Agreement shall be true and correct in all material respects
as though made on and as of the date of this Agreement and as of the Closing
Date (other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct in
all material respects as of such other date) and (B) the Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing;

(ii)    the Investor shall have received a certificate signed on behalf of the
Company by an executive officer certifying to the effect that the conditions set
forth in Section 1.1(d)(i) have been satisfied;

(iii)    the Company shall have delivered evidence of issuance in book-entry
form of the Exchange Shares to the Investor;

(iv)    the Exchange Shares shall have been authorized for listing on The NASDAQ
Global Select Market (“NASDAQ”), subject to official notice of issuance, if
required; and

(v)    the issuance of the Exchange Shares will not cause the number of shares
of Voting Common Stock owned by the Investor, taking into account the Exchange
Shares, to exceed 9.9% of the issued and outstanding shares of Voting Common
Stock.

(e)    The obligation of the Company to consummate the Non-Voting Exchange is
also subject to the satisfaction or waiver, at or prior to the Closing, of the
following conditions:

(i)    (A) the representations and warranties of Investor set forth in Article
IV of this Agreement shall be true and correct in all material respects as
though made on and as of the date of this Agreement and as of the Closing Date
(other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct in
all material respects as of such other date) and (B) covenants and obligations
of Investor to be performed or observed on or before the Closing Date under this
Agreement will have been performed or observed in all material respects; and

 

2



--------------------------------------------------------------------------------

(ii)    the Company shall have received a certificate signed on behalf of
Investor by an executive officer or managing principal certifying to the effect
that the conditions set forth in Section 1.1(e)(i) have been satisfied.

Section 1.2    Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Schedules” such reference shall be to a
Recital, Article or Section of, or Schedule to, this Agreement, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein,” “hereof,” “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel.
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.
References to a “business day” shall mean any day except Saturday, Sunday and
any day on which banking institutions in the State of Washington generally are
authorized or required by law or other governmental actions to close.

ARTICLE II

NON-VOTING EXCHANGE

Section 2.1    Non-Voting Exchange. On the terms and subject to the conditions
set forth in this Agreement, upon the Closing (i) the Company agrees to issue to
the Investor, in exchange for 261,444 Non-Voting Shares, 261,444 Exchange
Shares, and (ii) the Investor agrees to deliver to the Company certificate(s) or
book-entry shares representing the Non-Voting Shares in exchange for such number
of Exchange Shares.

Section 2.2    Exchange Documentation. Settlement of the Non-Voting Exchange
will take place on the Closing Date, at which time the Investor will cause
delivery of the Non-Voting Shares to the Company or its designated agent and the
Company will cause delivery of the Exchange Shares to the Investor.

Section 2.3    Securities Act Exemption. The Non-Voting Exchange is being
effected pursuant to an exemption from registration under the Securities Act of
1933 (as amended, the “Securities Act”), including but not limited to
Section 3(a)(9) thereof.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date:

Section 3.1    Existence and Power.

(a)    Organization, Authority and Significant Subsidiaries. The Company is duly
organized, validly existing and in good standing under the laws of the State of
Washington and has all necessary power and authority to own, operate and lease
its properties and to carry on its business in all material respects as it is
being currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect (as defined below) has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification; each subsidiary of
the Company that is a “significant subsidiary” within the meaning of Rule
1-02(w) of Regulation S-X under the Securities Act, including, without
limitation, Coastal Community Bank, has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization.
The articles of incorporation and bylaws of the Company filed with the
Securities and Exchange Commission (the “SEC”) are true, complete and correct
copies of such documents as in full force and effect as of the date hereof.

(b)    Capitalization. The outstanding capital stock of the Company (including
securities convertible into, or exercisable or exchangeable for, capital stock
of the Company) as of September 1, 2018, is set forth on Schedule A and the only
changes therein since such date have been de minimis exercises of options to
purchase Voting Common Stock. The outstanding shares of capital stock of the
Company have been duly authorized and are validly issued and outstanding, fully
paid and non-assessable.

Section 3.2    Authorization and Enforceability.

(a)    The Company has the corporate power and authority to execute and deliver
this Agreement and to carry out its obligations hereunder, which includes the
issuance of the Exchange Shares.

(b)    The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company, and no
further approval or authorization is required on the part of the Company.
Assuming due authorization, execution and delivery by Investor, this Agreement
is a valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) (the “Bankruptcy
Exceptions”).

Section 3.3    Exchange Shares. The Exchange Shares have been duly and validly
authorized by all necessary corporate action, and, when issued and delivered
pursuant to this Agreement, such Exchange Shares will be duly and validly issued
and fully paid and non-assessable free and clear of any liens or encumbrances,
will not be issued in violation of any preemptive rights, and will not subject
the holder thereof to personal liability.

 

4



--------------------------------------------------------------------------------

Section 3.4    Non-Contravention.

(a)    The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby, and compliance by
the Company with the provisions hereof, will not (i) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any Company subsidiary under any of the
terms, conditions or provisions of (A) its organizational documents or (B) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any Company subsidiary is
a party or by which it or any Company subsidiary may be bound, or to which the
Company or any Company subsidiary or any of the properties or assets of the
Company or any Company subsidiary may be subject, or (ii) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company subsidiary or any of their
respective properties or assets except, in the case of clauses (i)(B) and (ii),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.

(b)    Other than the filing of any current report on Form 8-K required to be
filed with the SEC, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws, and such consents and approvals that
have been made or obtained, no notice to, filing with or review by, or
authorization, consent or approval of, any Governmental Entity is required to be
made or obtained by the Company in connection with the consummation by the
Company of the Non-Voting Exchange except for any such notices, filings,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.

Section 3.5    Offering of Securities. Neither the Company nor any person acting
on its behalf has taken any action (including any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of the Exchange Shares under the Securities Act and
the rules and regulations of the SEC promulgated thereunder), which would
reasonably be expected to subject the offering, issuance or sale of the Exchange
Shares to the Investor pursuant to this Agreement to the registration
requirements of the Securities Act.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF INVESTOR

The Investor represents and warrants to the Company as of the date hereof and as
of the Closing Date:

Section 4.1    Organization; Authority. Investor is an entity, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite

 

5



--------------------------------------------------------------------------------

power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution, delivery and performance by Investor of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Investor, and no further
approval or authorization is required on the part of Investor. This Agreement
has been duly and validly executed and delivered by Investor. Assuming due
authorization, execution and delivery by Company, this Agreement constitutes the
legal, valid and binding obligation of Investor, enforceable against Investor in
accordance with its terms and conditions, except as enforceability may be
limited by the Bankruptcy Exceptions.

Section 4.2    Non-Contravention. The execution, delivery and performance by the
Investor of this Agreement and the consummation of the transactions contemplated
hereby, and compliance by the Investor with the provisions hereof, will not
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Investor under
any of the terms, conditions or provisions of (A) its organizational documents
or (B) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Investor is a party or
by which it may be bound, or to which the Investor or any of the properties or
assets of the Investor may be subject, or (ii) violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to the Investor or any of its properties or assets except, in the case of
clauses (i)(B) and (ii), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on the ability of the Investor to consummate the transactions
contemplated by this Agreement.

ARTICLE V

COVENANTS

Section 5.1    Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Non-Voting
Exchange, as promptly as practicable and otherwise to enable consummation of the
transactions contemplated hereby and shall use commercially reasonable efforts
to cooperate with the other party to that end.

Section 5.2    Exchange Listing. On or prior to the Closing, the Company shall,
at its expense, cause the Exchange Shares to be listed on the NASDAQ, subject to
official notice of issuance, if required.

Section 5.3    Certain Notifications Until Closing. From the date hereof until
the Closing, each party shall promptly notify the other party of (a) any fact,
event or circumstance of which it is aware and which would reasonably be likely
to cause any representation or warranty of such party contained in this
Agreement to be untrue or inaccurate in any material respect or to cause

 

6



--------------------------------------------------------------------------------

any covenant or agreement of such party contained in this Agreement not to be
complied with or satisfied in any material respect, (b) any action or proceeding
pending or, to the knowledge of such party, threatened against such party that
questions or might question the validity of this Agreement or seeks to enjoin or
otherwise restrain the transactions contemplated hereby, and, (c) with respect
to the Company, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 5.4 shall not limit or affect any rights of or remedies available to
such party; provided, further, that, with respect to subsection (c) a failure to
comply with this Section 5.4 shall not constitute a breach of this Agreement or
the failure of any condition set forth in Section 1.1 to be satisfied unless the
underlying Company Material Adverse Effect, action, proceeding or material
breach would independently result in the failure of a condition set forth in
Section 1.1 to be satisfied.

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.1    Unregistered Exchange Shares. The Investor acknowledges that the
Exchange Shares have not been registered under the Securities Act or under any
state securities laws. The Investor is acquiring the Exchange Shares pursuant to
an exemption from registration under the Securities Act, including but not
limited to Section 3(a)(9) thereof.

Section 6.2    No Legends. The Company and the Investor agree that the Exchange
Shares shall be issued in book-entry form without any restrictive legends.

Section 6.3    Legal Fee Reimbursement. As reimbursement for the Company’s legal
fees incurred in connection with this Agreement and the transactions
contemplated hereby, the Investor agrees to pay to Kilpatrick Townsend &
Stockton LLP (“Kilpatrick”) the lesser of (i) the amount of Kilpatrick’s
reasonable and documented legal fees for services rendered by Kilpatrick to the
Company in connection with this Agreement and the transactions contemplated
hereby and (ii) $5,000. The Investor shall make such payment within a reasonable
time following receipt of an invoice from Kilpatrick documenting the amount of
such fees (but in any event within sixty (60) days following receipt of such
invoice).

ARTICLE VII

MISCELLANEOUS

Section 7.1    Termination. This Agreement may be terminated at any time prior
to the Closing:

(a)    by either the Investor or the Company if the Closing shall not have
occurred by October 31, 2018; provided, however, that in the event the Closing
has not occurred by such date, the parties will consult in good faith to
determine whether to extend the term of this Agreement, it being understood that
the parties shall be required to consult only until the fifth (5th) day after
such date and not be under any obligation to extend the term of this Agreement
thereafter;

 

7



--------------------------------------------------------------------------------

provided, further, that the right to terminate this Agreement under this
Section 7.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date;

(b)    by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement (or if any such Governmental Entity informs the Investor or the
Company that it intends to disapprove any notice or application required to be
filed by such party in order to consummate the transactions contemplated by this
Agreement) and such order, decree, ruling or other action shall have become
final and non-appealable; or

(c)    by the mutual written consent of the Investor and the Company.

In the event of termination of this Agreement as provided in this Section 7.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any willful breach of this Agreement.

Section 7.2    Survival of Representations and Warranties. The representations
and warranties of the Company and the Investor made herein or in any
certificates delivered in connection with the Closing shall survive the Closing
without limitation.

Section 7.3    Amendment. No amendment of any provision of this Agreement will
be effective unless made in writing and signed by an officer or a duly
authorized representative of each of the Company and the Investor. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.

Section 7.4    Waiver of Conditions. The conditions to each party’s obligation
to consummate the Non-Voting Exchange are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver will be effective unless it is in a writing signed by
a duly authorized officer of the waiving party that makes express reference to
the provision or provisions subject to such waiver.

Section 7.5    Governing Law; Submission to Jurisdiction, etc. This Agreement
and any claim, controversy or dispute arising under or related to this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be enforced, governed,
and construed in all respects (whether in contract or in tort) in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of Washington
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the exclusive jurisdiction
and venue of the United States District Court for the Western District of
Washington for any and all civil actions, suits or proceedings arising out of or
relating to this Agreement or the Non-Voting Exchange contemplated hereby and
(b) that notice may be served upon (i) the Company at the address and in the
manner set forth for notices to the Company in Section 7.6 and (ii) the Investor
at the address and in the manner set forth for notices to the Company in
Section 7.6, but otherwise in accordance with federal law.

 

8



--------------------------------------------------------------------------------

Section 7.6    Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by electronic mail or facsimile, upon confirmation of receipt, or (b) on the
first business day following the date of dispatch if delivered by a recognized
next day courier service. All notices hereunder shall be delivered as set forth
below or pursuant to such other instructions as may be designated in writing by
the party to receive such notice.

If to the Company:

Coastal Financial Corporation

5415 Evergreen Way

Everett, Washington 98203

Attention: Eric Sprink, President and CEO

Electronic Mail: esprink@coastalbank.com

With a copy to:

Kilpatrick Townsend & Stockton LLP

607 14th Street NW, Suite 1000

Washington, DC 20005

Attention: Aaron M. Kaslow

Electronic Mail: akaslow@kilpatricktownsend.com

If to the Investor:

CJA Private Equity Financial Restructuring Master Fund I LP

c/o Gapstow Capital Partners

654 Madison Avenue, Suite 601

New York, New York 10065

Attention: Christopher J. Acito, Member of the General Partner

Facsimile: (646) 735-3494

With a copy to:

Wiggin and Dana LLP

400 Atlantic Street

Stamford, Connecticut 06901

Attention: Mark S. Kaduboski

Electronic Mail: mkaduboski@wiggin.com

 

9



--------------------------------------------------------------------------------

Section 7.7    Definitions.

(a)    When a reference is made in this Agreement to a subsidiary of a person,
the term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

(b)    The term “Company Material Adverse Effect” means any event, circumstance,
change or occurrence that has had or would reasonably be expected to have a
material adverse effect on the (1) ability of the Company to consummate the
Non-Voting Exchange and the other transactions contemplated by this Agreement
and to perform its obligations hereunder on a timely basis, and (2) business,
results of operation, assets, liabilities or condition (financial or otherwise)
of the Company and its consolidated subsidiaries taken as a whole; provided,
however, that clause (2) above shall not be deemed to include: (i) the effects
of (A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries or geographic areas
in which the Company and its subsidiaries operate, (B) changes or proposed
changes after the date hereof in generally accepted accounting principles or
regulatory accounting requirements, or authoritative interpretations thereof,
(C) changes or proposed changes after the date hereof in securities, banking and
other laws of general applicability or related policies or interpretations of
Governmental Entities (in the case of each of these clauses (A), (B) and (C),
other than changes or occurrences to the extent that such changes or occurrences
have or would reasonably be expected to have a disproportionate adverse effect
on the Company and its consolidated subsidiaries taken as a whole relative to
comparable U.S. banking or financial services organizations), (D) changes in the
market price or trading volume of the Voting Common Stock or any other equity,
equity-related or debt securities of the Company or its consolidated
subsidiaries (it being understood and agreed that the exception set forth in
this clause (D) does not apply to the underlying reason giving rise to or
contributing to any such change), or (E) actions or omissions of the Company or
any Company subsidiary expressly required by the terms of the Non-Voting
Exchange.

Section 7.8    Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of each other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void.

Section 7.9    Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected

 

10



--------------------------------------------------------------------------------

in any manner materially adverse to any party. Upon such determination, the
parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

Section 7.10    No Third-Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor any benefit, right or remedies.

Section 7.11    Entire Agreement, etc. This Agreement (including the Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof. For the
avoidance of doubt, the Investment Agreement shall remain in full force and
effect, but shall be deemed amended hereby, and any provisions in this Agreement
that supplement, duplicate or contradict any provision of the Investment
Agreement shall be deemed to supersede the corresponding provision of the
Investment Agreement from and after the effective date hereof.

Section 7.12    Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by electronic transmission or facsimile
and such electronic transmissions and facsimiles will be deemed as sufficient as
if actual signature pages had been delivered.

Section 7.13    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Coastal Financial Corporation By:  

/s/ Eric Sprink

Name:   Eric Sprink Title:   President and Chief Executive Officer CJA Private
Equity Financial Restructuring Master Fund I LP By:  

/s/ Christopher J. Acito

Name:   Christopher J. Acito Title:   Member of the general partner

[Signature Page to Exchange Agreement]

 

12



--------------------------------------------------------------------------------

Schedule A – Capitalization as of September 1, 2018

 

     Outstanding  

Voting Common Stock

     11,521,849  

Class B Nonvoting Common Stock

     100,000  

Class C Nonvoting Common Stock

     261,444  

Options to purchase Voting Common Stock

     699,270  

 

Sch. A-1